—In an action to recover damages for *796personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated August 14, 1997, as denied its cross motion pursuant to CPLR 3103 for a protective order.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the defendant’s cross motion is granted.
The various discovery demands which are the subject of this appeal were improper, given their overly broad and burdensome nature and their questionable relevance (see, Harris v City of New York, 211 AD2d 663). Rosenblatt, J. P., Sullivan, Joy and Altman, JJ., concur.